Exhibit32 Certification of Financial Reports Pursuant to 18 USC Section1350 The undersigned hereby certify that the quarterly report on Form10-Q for the quarter ended March 31, 2010, fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d) and that information contained in that Form10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Brent M. Boyles Brent M. Boyles President and Chief Executive Officer (Principal Executive Officer) /s/ Michael I. Williams Michael I. Williams Senior Vice President, Chief Financial Officer, Treasurer and Assistant Secretary (Principal Financial and Accounting Officer) Dated: May 10, 2010 This certification is made solely for purposes of 18 USC Section1350, subject to the knowledge standard contained therein, and not for any other purpose. 31
